     Case 1:19-cr-10459-RWZ Document 220 Filed 12/18/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       No. 1:19-CR-10459-RWZ
                                              )
DANTE LARA                                    )



      MOTION FOR VOLUNTARY DETENTION WITHOUT PREJUDICE

       Now comes the defendant, Dante Lara, and respectfully requests that this Court

allow Mr. Lara to consent to voluntary detention without waiving his right to seek release

from detention at a later date, by motion. The hearing is currently scheduled for

December 19, 2019.

       As grounds for this motion, counsel states that on December 16, 2019 and

December 18, 2019, the government informed defense counsel of additional information

relative to Mr. Lara that impacts his decision to pursue release at this juncture. As a

result, Mr. Lara requests that an order of voluntary detention be entered at this time,

without prejudice to the defendant filing a motion at any time for a full detention hearing

and the setting of conditions of release, regardless of changed circumstances.

                                                      Respectfully submitted,



                                                         /s/ Claudia Lagos
                                                      Claudia Lagos
                                                      101 Summer Street, 4th Floor
                                                      Boston, MA 02110
                                                      (617) 307-5056
                                                      clagos@scullylagos.com

Dated: December 18, 2019
